EXHIBIT 10.1
 
The F&M Bank & Trust Company
3811 Turtle Creek Blvd., Suite 1700
Dallas, Texas 75219




October 1, 2013




Mesa Energy, Inc.
Attention: Randy M. Griffin, C.E.O.
5220 Spring Valley Road, Ste. 525
Dallas, Texas 75254




Re:           Second Amendment to Loan Agreement


Ladies and Gentlemen:


This letter (this “Amendment”) amends the Loan Agreement dated July 22, 2011,
among Mesa Energy, Inc., a Nevada corporation (“Borrower”); Mesa Energy
Holdings, Inc., a Delaware corporation, Tchefuncte Natural Resources, LLC, a
Louisiana limited liability company, and Mesa Gulf Coast, LLC, a Texas limited
liability company (collectively, “Guarantors”); and The F&M Bank & Trust Company
(“Lender”), an Oklahoma state bank, as previously amended by a First Amendment
to Loan Agreement dated September 21, 2012.  Capitalized terms below have the
meanings assigned in the Loan Agreement.


1.           Borrowing Base Decrease and MCR.   Effective as of the date of this
Amendment, Lender has reduced the Borrowing Base to $12,700,000.00 and reset the
MCR to $50,000.00 per month, commencing on the 22nd day of October, 2013 and
continuing on the same day of each month thereafter, until reset by Lender in
connection with the next redetermination of the Borrowing Base.  This Amendment
evidences the scheduled redetermination of the Borrowing Base to occur on or
about October 1, 2013.  The next scheduled redetermination of the Borrowing Base
will be on or around April 1, 2014.


2.            Financial Covenants.  Effective as of the date of this Amendment,
Subsection (e) of Section 8 of the Loan Agreement is amended to read as follows:


“(e)           Not permit general and administrative expenses to exceed
twenty-seven percent (27%) of the revenue from the Properties for any two
consecutive fiscal quarters.”
 
3.           Confirmations.  (a)   As security for the Notes, Borrower
previously executed the Security Documents.  Borrower ratifies and confirms the
Security Documents, acknowledges that they are valid, subsisting, and binding,
and agrees that the Security Documents secure payment of the Note and the Loans.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.1

(b)           Borrower hereby represents to Lender that all representations and
warranties set forth in Section 6 of the Loan Agreement are true and correct as
of the date of execution of this Amendment, and Borrower is currently in
compliance with all covenants set forth in Section 7 of the Loan Agreement and
all financial covenants set forth in Section 8 of the Loan Agreement.


4.           Validity and Defaults.  The Loan Agreement, as amended, remains in
full force and effect.  Borrower acknowledges that the Loan Agreement, the
Revolving Note, the Security Documents, and the other Loan Documents are valid,
subsisting, and binding upon Borrower; no uncured breaches or defaults exist
under the Loan Agreement, as amended; and no event has occurred or circumstance
exists which, with the passing of time or giving of notice, will constitute a
default or breach under the Loan Agreement, as amended.  Borrower ratifies the
Loan Agreement, as amended.  Guarantors ratify and confirm the Guaranties and
acknowledge that they are valid, subsisting, and binding upon Guarantors.


5.           Fax and Email Provision.  This Amendment may be executed in
counterparts, and Lender is authorized to attach the signature pages from the
counterparts to copies for Lender and Borrower.  At Lender’s option, this
Amendment and the related Loan Documents may also be executed by Borrower and
Guarantors in remote locations with signature pages faxed or scanned and emailed
to Lender.  Borrower and Guarantors agree that the faxed or scanned and emailed
signatures are binding upon Borrower and Guarantors, and Borrower and Guarantors
agree to promptly deliver the original signatures for this Amendment and the
related Loan Documents by overnight mail or expedited delivery.  It will be an
Event of Default if Borrower and Guarantors fail to promptly deliver all
required original signatures.


6.           Captions.  Captions are for convenience only and should not be used
in interpreting this Amendment.


7.           Final Agreement.  (a)  In connection with the Loans, Borrower,
Guarantors, and Lender have executed and delivered this Amendment, the Loan
Agreement, and the Loan Documents (collectively the “Written Loan Agreement”).


(b)           It is the intention of Borrower, Guarantors, and Lender that this
paragraph be incorporated by reference into each of the Loan
Documents.  Borrower, Guarantors, and Lender each warrant and represent that
their entire agreement with respect to the Loans is contained within the Written
Loan Agreement, and that no agreements or promises have been made by, or exist
by or among, Borrower, Guarantors, and Lender that are not reflected in the
Written Loan Agreement.


(c)           THE WRITTEN LOAN AGREEMENT, AS AMENDED, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.


[Signatures on following page.]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.1
 
If the foregoing correctly sets forth your understanding of our agreement,
please sign and return one copy of this Amendment.  Please call if you have any
questions.


Yours very truly,


The F&M Bank & Trust Company


By:     /s/Robert S. Glosson                                      
Robert S. Glosson,
Senior Vice President


Accepted and agreed to effective as of
the 1st day of October, 2013:


BORROWER:


Mesa Energy, Inc.,
a Nevada corporation


By:          /s/Randy M. Griffin                                             
Randy M. Griffin
Chief Executive Officer


GUARANTORS:


Armada Oil, Inc.,
a Nevada corporation


By:          /s/Randy M. Griffin                                             
Name:     Randy M. Griffin                                                 
Title:       Chief Executive Officer                                       

Tchefuncte Natural Resources, LLC,
a Louisiana limited liability company


By:          Mesa Energy, Inc., Sole Member
By:          /s/Randy M. Griffin                             
Randy M. Griffin
Chief Executive Officer


Mesa Gulf Coast, LLC,
a Texas limited liability company


By:          /s/Randy M. Griffin                                             
Randy M. Griffin, Manager

 
 
 

--------------------------------------------------------------------------------

 